PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10793669 
Issue Date:  6 OCT. 2020
Appl No.: 16/053,927
Filed: 3 Aug 2018
For:  PROCESS FOR PRODUCING POLYETHER KETONE KETONE
::::::::


DECISION GRANTING PETITION
37 CFR 1.324












This is a decision on the petition filed 2/18/2021 to correct inventorship under 37 CFR 1.324.

The petition is granted.

The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.


James Seidleck_______________________
[/JAMES J SEIDLECK/ Supervisory Patent Examiner, Art Unit 1765                                                                                                                                                                                                        Technology Center 1700


BUCHANAN, INGERSOLL & ROONEY PC
1737 KING STREET
SUITE 500
ALEXANDRIA, VA 22314-2727